Exhibit 10.2 DATED THISDAY OF2008 BETWEEN HAE SUNG CHANG-Shareholder #1 AND PARK JAE KWON-Shareholder #2 AND FIRST AMERICAN SCIENTIFIC CORPORATION JOINT VENTURE & SHAREHOLDERS’ AGREEMENT TABLE OF CONTENTS CLAUSEHEADINGPAGE 1.DEFINITIONS 2. INTERPRETATION 3.OBJECT 4.ESTABLISHMENT OF THE COMPANY 5.BUSINESS OF THE COMPANY 5A.WARRANTIES AND REPRESENTATIONS 6.CAPITAL CALL & SHAREHOLDING 7.SHARE CAPITAL OF THE COMPANY 8.UNDERTAKINGS AND COVENANTS 9.OPERATIONS OF THE COMPANY 10. CONDUCT OF BUSINESS 11. BOARD OF DIRECTORS 12. DIRECTORS’ RESERVED MATTERS 13. GENERAL MEETINGS 14. BUDGETS AND FINANCIAL INFORMATION 15.SHAREHOLDER MATTERS 16. PRE-EMPTIVE RIGHTS 17. NEW SHAREHOLDERS 18.RIGHTS TO INFORMATION AND CONFIDENTIALITY 19.DURATION 20.INSOLVENCY 1 TABLE OF CONTENTS (cont.) CLAUSEHEADINGPAGE 20A. DEFAULT 21. DEADLOCK 22. DIVIDEND POLICY 23. NON-COMPETITION 24. PERFORMANCE OF AGREEMENT 25. NAME 26. NOTICES 27. REMEDIES 28. SEVERANCE 29. GOVERNING LAW & JURISDICTION 30. ENTIRE AGREEMENT 31.ASSIGNMENT 32. FURTHER ACTS COSTS NON-PARTNERSHIP 35. WAIVER 36. PREVALENCE OF AGREEMENT 37. SPIRIT OF FAIRNESS AND EQUITY 38. AGENT FOR SERVICE SURVIVAL OF RIGHTS, DUTIES AND OBLIGATIONS APPENDIX 1
